SLEET, Judge.
Ruby L. Brooker appeals the final judgment of foreclosure entered against her and in favor of Ocwen Loan Servicing, LLC. We reverse because Ocwen failed to prove that it complied with paragraph twenty-two of the mortgage and the note’s contractual requirement to mail a notice of default to Brooker as a condition precedent to foreclosure. The breach letter was not admitted into evidence, and without record proof that Ocwen complied with the condition precedent, we must reverse and remand for dismissal of Ocwen’s foreclosure action. See Blum v. Deutsche Bank Trust Co., 159 So.3d 920, 920-21 (Fla. 4th DCA 2015).
Reversed and remanded.
LUCAS, J., and JOSEPH G. FOSTER, ASSOCIATE JUDGE, Concur.